Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Coates et al. (WO 2008/112133) as evidenced by Okada (US 2002/0055445).
Working Example VIII on page 15 of the reference discloses a triblock copolymer as in applicants Formula I wherein the sum of w,x,y and z is 245.2 kg/mol minimum, n is 0 and m and p are 1. While the centerblock contains some propylene comonomer, it is common in the art to refer to ethylene alpha olefin copolymers as “polyethylene”. Unpatented clams are given their broadest reasonable interpretation consistent with the specification. With regard to the limitation “semicrystalline”, paragraph 58 of applicants . 

Claims 1-4, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0355224).
Chen discloses an adhesive composition (abstract) containing a crystalline polypropylene diblock copolymer having 99% propylene in the PP block and 10.5% in the EP block having a weight average molecular weight of 91.6 kg/mol , 52% PP block and 48% EP block and in which melting points for both blocks are measureable by DSC  (paragraphs 169-171). Regarding claim 20 and 21, note paragraph 55 disclosing that the block composite is actually a composite of block copolymer and polymer corresponding to the blocks and that the block composite index (a measure of how much actual block copolymer is in the block composite ) is a low as zero and as high as 1.00. While there are no examples of materials with applicants’ molecular weights, paragraph 61 discloses molecular weights of as high as 2.5 million. While there are no .





Claims 1-4, 13-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0008263).

Hu discloses a multilayer film adhered by a tie layer comprised of a crystalline block composite (abstract). Note the examples where diblock crystalline block composites CBC1 CBC2 and CBC3 are produced having molecular weights of 114 kg/mol, 92 kg/mol and 119 kg/mol respectively (Table 3). Note Table 3A where a “PP block” and a “PE block” are present in the diblock copolymers. While the molecular weights in the examples are lower than the provisos in claim 1 permit, note paragraph 29 indicating molecular weight of about 1 million, within the metes and bounds of the claims. Note paragraph 57 where the polypropylene is generally isotactic, such as those skilled in the art recognize as having a crystalline melting point by DSC and similarly polyethylene is also known as a material with melting point by DSC.  Note document .
The Declaration under 37 CFR 1.132 filed 4-29-21 is insufficient to overcome the rejection of claims 1, 2 and 4-6 based upon Coates (WO 2008/112133) as set forth in the last Office action because:  Applicants semicrystalline polyethylene block is not precluded from containing a small amount of propylene as the claims do not recite any limitation such as “consisting of” precluding its presence. The term “polyethylene” as used in the art often refers to an ethylene polymer containing a small amount of alpha olefin (such as propylene). The “EP” block referred to in the declaration therefore encompasses applicants PEx block. The Office does not dispute that applicants are correct regarding the nature of the product of the reference but rather there is disagreement as to whether the clams encompass the product of the reference.
The Declaration under 37 CFR 1.132 filed 4-29-21 is insufficient to overcome the rejection of claims 1, 2 and 4-6 based upon Chen et al. (US 2018/0355224) as set forth in the last Office action because:  Applicants semicrystalline polyethylene block is not precluded from containing a small amount of propylene as the claims do not recite any .
The Declaration under 37 CFR 1.132 filed 4-29-21 is insufficient to overcome the rejection of claims 1, 2 and 4-6 based upon Hu et al. (US 2017/0008263) as set forth in the last Office action because:  Paragraph 24 of Hu discloses that – In an exemplary embodiment, the crystalline ethylene block (CEB) polymer is polyethylene. The polyethylene is present in an amount greater than 90 mol %, specifically greater than 93 mol percent, and more specifically greater than 95 mol percent, based on the total weight of the CEB. If any comonomer is present in the CEB it is present in an amount of less than 10 mole %, specifically less than 5 mole %, based on the total number of moles of the CEB.— Therefore it is clear that Hu contemplates block copolymers containing pure ethylene blocks with no other alpha olefin besides ethylene. Noe rejection under 35 USC 102 has been made and it is not necessary that an example of such block copolymers need be disclosed even assuming for the sake of arfument that block copolymer of EP with high amounts of ethylene do not reade on applicants PE blocks. 


29-21 have been fully considered but they are not persuasive. 
The Office’s position regarding the Coates Declaration are set out above.  As set out above, applicants’ position regarding Coates, Chen and Hu appear to be that applicants PE blocks are that “PE” blocks do not encompass blocks with any amount of propylene. It is the position of the Office however that nothing in the language of claim 1 excludes small amounts of propylene. Regarding Coates and Chen there does not appear to be a difference of opinion regarding the nature of the products produced. Applicants might want to amend the claims to recite the multiblock copolymer -- has an NMR spectrum on which ethylene-co-propylene segments are not detectable—as set out in paragraph 109 of the specification as filed to overcome Coates and Chen.
At present the non elected claims are eligible for rejoinder upon allowance of the elected claims except that claim 28 would not further limit a preceding claim if the suggested amendment was made.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY C MULLIS whose telephone number is (571)272-1075.  The examiner can normally be reached on M-Fri, 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765





JCM
5-27-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765